DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Election/Restrictions
Applicant's election with traverse of the requirement for species election in the reply filed on 3/18/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on the Examiner keeping the claims together.  This is not found persuasive because the claims as presented, and directed to multiple mutually exclusive embodiments, do in fact present a serious search burden as they require different text and classification searches. The number of pump configurations disclosed and claimed do in fact present a serious search burden.
Applicant indicated that claims 1-6, 8-11, and 13-18 are encompassed by the elected group and species. This is not persuasive. Examiner argues that claim 18 is clearly directed to the embodiment of Fig. 4, which has not been elected by Applicant. Therefore claims 7, 12, and 18-20 are withdrawn. Claims 1-6, 8-11, and 13-17 are examined on the merits. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 10 require, “the controller operable to compare”. However, it is unclear what is required of the controller by the limitation “operable to”. It is not clear from the language of the claim if the limitation requires the controller programmed to perform the claimed function or merely that the controller is capable of being programmed to perform in that manner since programming could be interpreted as a form of operation. For the purpose of continued examination, the limitation will be taken to require only a generic controller capable of receiving input from a first and second sensor, and being programmable to perform a comparison of the difference between to sensor input values.
Claim 13 recites the limitation "the first valve".  There is insufficient antecedent basis for this limitation in the claim.
Claims 9, 11, and 14-17 are rejected for depending from a claim which is indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-11, and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weston et al. (US Pre-Grant Publication 2010/0298792).
Regarding claim 1, Weston teaches (see paragraphs 0047, 0048, 0054; figure 4A) a system for managing reduced pressure to a wound site (see figure 4A: wound therapy apparatus 120), the system comprising: 
a wound enclosure configured to form a substantially sealed volume around the wound site (see figure 4A: wound dressing 124);
a first closed volume fluidly coupled to the wound enclosure, the first closed volume including a primary pressure source, a canister fluidly coupled with the primary pressure source, the first closed volume configured to apply reduced pressure to the wound site and deliver exudate collected from the wound site to the canister through a first lumen (see figure 4A: collection container 138 with suction source 126, in fluid communication with dressing 124 via tubing 146); 
a second closed volume fluidly coupled to the wound enclosure having a secondary pressure source, the second closed volume configured to apply a secondary pressure to the wound site through a second lumen to facilitate flow of the exudate from the wound site to the canister through the first lumen (see figure 4A: air reservoir 160 in fluid communication with dressing 124 via tubing 166; facilitation of flow through tubing 146 is a natural consequence of feeding pressurized air into the dressing 124 via tubing 166); and
a controller configured to communicate with at least the second closed volume for selectively applying the secondary pressure to the wound site (the second closed volume comprises valve 162 disposed between air reservoir 160 and dressing 124; according to paragraph 0054, control device 132 can close or control valve 162 to regulate the amount of air flowing though conduit 166).
Regarding claim 2, Weston also teaches that the secondary pressure source is configured to apply the secondary pressure to the wound site through the second lumen to facilitate flow of the reduced pressure from the wound site to the canister through the first lumen without any exchange of air from outside the system into the first and second lumens (see figure 4A; the only communication with the outside of the system 120 is via valves 164, 167, which only allow air outwards from the closed circuit 124, 146, 138, 126, 160, 166)
Regarding claim 3, Weston also teaches that the controller is configured to selectively apply the secondary pressure to the wound site independently of a determined pressure at the wound site and ambient pressure outside the system (see figure 2; the control of the pump is performed without any sensor feedback. See also D3, paragraphs 0032, 0041, 0045; figure 2, specifically paragraph 0032)  
Regarding claim 4, Weston also teaches that the controller is configured to selectively apply the secondary pressure to the wound site according to predetermined intervals [at least 0013, 0034, 0063, 0080].
Regarding claim 5, Weston further teaches a vacuum pump (130) having a pump inlet and a pump outlet, the pump inlet being the primary pressure source and the pump outlet being the secondary pressure source (See fig. 4a).  
Regarding claim 6, Weston teaches the device further comprising a valve (162) disposed between the secondary pressure source and the wound enclosure operable to move between an open position for applying the secondary pressure to the wound site and a closed position for preventing application of the secondary pressure to the wound site, the controller configured to communicate with the valve for selectively moving the valve between the open and closed positions (See Fig. 4a).  

Regarding claims 8 and 10, Weston further teaches the device comprising at least a first pressure sensor (137) for determining a therapy pressure at the wound site, the controller operable to compare a first therapy pressure determined when the secondary pressure source is inactive to a second therapy pressure when the secondary pressure source is activated to determine an operating condition of the system (i.e. the system of Weston implicitly compares the pressure created by the pump to atmospheric pressure or the pressure prior to pumping since the pressure is continuously monitored [0051].  Weston further teaches wherein the first closed volume includes a first pressure (137) sensor and the second closed volume includes a second pressure sensor (165), the controller operable to compare a first pressure differential between the first closed volume and the second closed volume as determined with the primary pressure source is activated and the secondary pressure source is inactive to a second pressure differential when both the primary pressure source and the secondary pressure source are activated to determine an operating condition of the system.  The claimed functions are interpreted to be functions of a generic controller; i.e. the comparison/subtraction of values, as these are extremely basic mathematical calculations for which essentially any controller is capable. Furthermore, the claims are presented are interpreted only to require a generic controller and not a controller specifically programmed to perform the claimed operation. 

Regarding claim 9 and 11, Weston also teaches at least implicitly that the operating condition includes at least one of a presence of exudate being delivered to the canister (i.e. application of negative pressure to the wound while valve 168 is open necessarily creates flow through the first lumen which is proportional to the pressure given the fixed resistance of the fluid system),[0054-0055]) and whether a blockage condition exists in the first lumen.  

Regarding claim 13, Weston teaches (see paragraphs 0047, 0048, 0054; figure 4A) a system for managing reduced pressure to a wound site (see figure 4A: wound therapy apparatus 120), the system comprising: 
a wound enclosure configured to form a substantially sealed volume around the wound site (see figure 4A: wound dressing 124);
a first closed volume fluidly coupled to the wound enclosure, the first closed volume including a primary pressure source, a canister fluidly coupled with the primary pressure source, the first closed volume configured to apply reduced pressure to the wound site and deliver exudate collected from the wound site to the canister through a first lumen (see figure 4A: collection container 138 with suction source 126, in fluid communication with dressing 124 via tubing 146); 
a second closed volume fluidly coupled to the wound enclosure having a secondary pressure source, the second closed volume configured to apply a secondary pressure to the wound site through a second lumen to facilitate flow of the exudate from the wound site to the canister through the first lumen (see figure 4A: air reservoir 160 in fluid communication with dressing 124 via tubing 166; facilitation of flow through tubing 146 is a natural consequence of feeding pressurized air into the dressing 124 via tubing 166); and
a controller configured to communicate with at least the second closed volume for selectively applying the secondary pressure to the wound site (the second closed volume comprises valve 162 disposed between air reservoir 160 and dressing 124; according to paragraph 0054, control device 132 can close or control valve 162 to regulate the amount of air flowing though conduit 166).
wherein the first closed volume, the second closed volume, and the wound enclosure are arranged in a configuration in which air can circulate in a closed loop between the wound enclosure and the canister when the first valve is in the open position and both the primary pressure source and secondary pressure source are activated without any exchange of ambient air from outside the system into the closed loop.  (See Weston [0054], control device 132 can close or control valve 162 to regulate the amount of air flowing though conduit 166], and [0053, 0054]; figure 4A, the only communication with the outside of the system 120 is via valves 164, 167, which only allow air outwards from the closed circuit 124, 146, 138, 126, 160, 166).
Regarding claim 14, Weston also teaches a vacuum pump (130) having a pump inlet and a pump outlet, the pump inlet being the primary pressure source and the pump outlet being the secondary pressure source (See Fig. 4a).  
Regarding claim 15, Weston also teaches the device comprising a second valve (167) disposed between the pump outlet and the first valve, the system being operable to release the secondary 4Attorney Docket No. 73337.US pressure from the system when the second valve is in an open position and the first valve is in a closed position for deactivating the secondary pressure source.  
Regarding claim 16, Weston also teaches a third valve and a fourth valve (164 and 168) each disposed between the pump inlet and the canister, the system being operable to release from the system the reduced pressure from the primary pressure source when the third valve is in a closed position and the fourth valve is in an open position for deactivating the primary pressure source (See Fig. 4a).  
Regarding claim 17, Weston also teaches that the system is operable to circulate the air in the closed loop when the first valve (162) is in the open position, the second valve (167) is in the closed position, the third valve (168) is in the open position, and the fourth valve (164) is in the closed position (See Fig. 4a).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benjamin J Klein/Primary Examiner, Art Unit 3781